Citation Nr: 1630825	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-18 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:  John P. Dorrity, Agent




WITNESS AT HEARING ON APPEAL

The Veteran, the Veteran's wife


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from December 1969 to December 1973.  He also had active service in the United States Army from January 2004 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2011 and July 2014 from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In addition to the Veteran's request to reopen his service connection claim for bilateral hearing loss, the August 2011 rating decision denied entitlement to service connection for tinnitus.  The Veteran submitted a notice of disagreement for both of these issues in September 2011.  However, the RO later granted service connection for tinnitus in a May 2013 Decision Review Officer (DRO) decision.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the initial rating or effective date assigned; thus, those matters are not in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The Board also notes that the Veteran's service connection claim for bilateral hearing loss was previously considered and denied in a December 2005 rating decision.  Consequently, the RO has adjudicated the issue as whether new and material evidence has been submitted to reopen the claim.  However, the evidence associated with the claims file since the issuance of the December 2005 rating decision includes service personnel records.  See October 2004 Recommendation for Award.  The Veteran contends that he received noise exposure during active service, including his period of service from January 2004 to March 2005.  He reported that he was not able to use hearing protection in his role driving vehicles in the 1452D Transportation Company.  The additional service personnel record relates to this issue as it discusses his service as an HET (heavy equipment transportation) operator with the 1452D Transportation Company Combat HET during his second period of active service.  As a result, this record is pertinent to the Veteran's claim.

Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Thus, new and material evidence is not needed to reopen a previously denied claim when relevant personnel records and/or any other relevant service department records are received after a prior final denial.  The claim is instead reviewed on a de novo basis.  In light of the relevant official service department records received after the December 2005 rating decision, the Veteran's service connection claim for bilateral hearing loss will be reviewed on a de novo basis.

The Board finds that the issue of entitlement to service connection for left ear hearing loss can be finally adjudicated.  However, the issue of entitlement to service connection for right ear hearing loss requires additional development.  Therefore, the Board will bifurcate the issues and adjudicate them separately.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (observing that bifurcation of a claim is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009) (holding that it is permissible to bifurcate a claim and to abjudicate the distinct theories of entitlement separately).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge on May 24, 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.  At the hearing, the Veteran submitted an April 2016 VA treatment record in addition to a waiver of the AOJ's initial consideration of this additional evidence.  See 38 C.F.R. § 20.1304(c). 

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's type II diabetes mellitus with erectile dysfunction required the use of an oral hypoglycemic agent and/or insulin with a restricted diet, but the need for restricted activities was not demonstrated.

2.  The Veteran meets the schedular criteria for TDIU, and his service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.

3.  The Veteran had left ear mixed hearing loss symptoms during service, and he has continued to have symptoms of left ear mixed hearing loss since service.

4.  The Veteran currently has a left ear mixed hearing loss disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.119, Diagnostic Code 7913 (2015).  

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155. 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2015).  

3.  The criteria for entitlement to service connection for left mixed hearing loss have been met.  38 U.S.C.A. §§ 1101, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The duty to notify in this case was satisfied by letters sent to the Veteran dated in May 2011 and March 2014.  These letters were also provided prior to the initial decision on the claims by the AOJ in August 2011 and July 2014.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in March 2011, April 2014, and May 2014 in connection with the claims on appeal.  The Board finds that the April 2014 VA examination is adequate for rating purposes as it fully address the rating criteria and evidence of record that are relevant for rating the Veteran's diabetes mellitus.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  During this hearing, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify the pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation otherwise.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Type II Diabetes Mellitus with Erectile Dysfunction

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian populations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Board notes that the Veteran's increased rating claim was received on January 28, 2014.  Therefore, the period for consideration on appeal began on January 28, 2013, one year prior to the date of receipt of his increased rating claim.  38 C.F.R. § 3.400(o)(2) (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran currently receives a 20 percent disability rating for his diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  Under this diagnostic code, a 20 percent rating is warranted when the evidence shows the need for insulin and restricted diet, or the use of an oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted where the evidence shows the need for insulin, restricted diet, and regulation of activities.  A 60 percent rating is awarded when insulin, a restricted diet, and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visit to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The criteria for a 40 percent rating under Diagnostic Code 7913 are conjunctive not disjunctive, meaning that there must be insulin dependence, a restricted diet, and regulation of activities.  The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under Diagnostic Code 7913.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).
Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  Id.  In this case, the Veteran's erectile dysfunction has been rated with diabetes mellitus under Diagnostic Code 7913.  

Erectile dysfunction is not listed in the Rating Schedule.  However, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).

Under Diagnostic Code 7522, a 20 percent rating is warranted for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  A footnote to Diagnostic Code 7522 also indicates that the disability is to be reviewed for entitlement to special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  No other evaluation is provided for under this diagnostic code.  Two requirements must be met before a 20 percent evaluation can be assigned:  (1) the deformity must be evident and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  VBA Manual M21-2, III.iv.4.I.3.a.

In March and June of 2013, VA treatment records noted that the Veteran treated his diabetes mellitus type II with oral hypoglycemic agents, including Glipizide, Acarbose, and Metformin.  It was recommended that he also utilize diet control and exercise.  The Veteran used the same medication in March 2014, but the record stated that Glargine Insulin was also recommended.  Diet control and exercise continued to be recommended.  Later that same month, the Veteran's medication was modified to include Acarbose, Glargine Insulin, and Metformin.  The same recommendations regarding diet and exercise were documented.

During an April 2014 VA examination, the examiner noted that the Veteran's treatment for diabetes mellitus type II included a restricted diet, oral hypoglycemic agents, and insulin.  The examiner stated that the Veteran did not require regulation of activities as part of his medical management of diabetes mellitus.  The examiner also noted that the Veteran did not have recognized complications of diabetes mellitus.  In addition, the examiner did not report that any conditions were secondary to diabetes mellitus.

In a subsequent June 2014 VA treatment record note, Dr. M. stated that the Veteran had been on insulin and diet control for diabetes.  Another June 2014 VA treatment record stated that the Veteran's current medication included Acarbose, Glargine Insulin, and Metformin.  Diet control and exercise were still recommended.  This treatment plan was also noted in September 2014, January 2015, and July 2015. 

For the entire period on appeal, the medical evidence of record reflects that the Veteran has treated his type II diabetes mellitus with hypoglycemic agents and/or insulin as well as a restricted diet.  However, the evidence does not demonstrate that the Veteran has been advised to restrict his activities due to his disability.  The Board acknowledges the Veteran's contention that he should be restricted in his activities.  See May 2016 Board Hearing Transcript, page 16.  However medical evidence is needed to show that activities are regulated under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  The Board consequently finds that a disability rating greater than 20 percent is not appropriate under Diagnostic Code 7913.

The Board has also considered whether the Veteran's erectile dysfunction warrants a compensable and separate disability rating.   An examination of the Veteran's genitalia in a March 2014 VA treatment record revealed that his penis was turning towards the left.  However, no penile deformity was documented in this treatment record or in the medical evidence of record.  In addition, the Veteran has not asserted that he has had any penile deformity during the pendency of the appeal.  Absent evidence of a penile deformity, the Board finds that the Veteran is not entitled to a compensable rating under Diagnostic Code 7522.  In addition, special monthly compensation for loss of use of a creative organ has already been assigned effective from March 14, 2011, under 38 U.S.C.A. § 1114, subsection (k) and 38 C.F.R. § 3.350(a).  

Moreover, other diagnostic codes for the penis/testes that provide for a rating greater than zero percent are not more appropriate as the facts of the case do not support their application.  See 38 C.F.R. § 4.115b, Diagnostic Code 7520 (removal of half or more of the penis); Diagnostic Code 7521 (removal of the penis glans); Diagnostic Code 7523 (atrophy of the testes); or Diagnostic Code 7524 (removal of the testes).  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess for 20 percent for type II diabetes mellitus or any separate rating for complications that has not already been granted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty level threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned income."  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran contends that he is prevented from performing substantially gainful employment due to the combination of his service-connected disabilities, specifically his diabetes mellitus, PTSD, and right knee osteoarthritis.  See January 2014 Veteran's Application for Increased Compensation Based on Unemployability.  He worked as an auto mechanic for a public utilities company for nearly 37 years until he took an early retirement in September 2010.  See May 2016 Board Hearing Transcript (Tr.), page 24; May 2014 VA Form 21-4192; June 2014 VA Form 21-4192.  The Veteran has a high school education.  He has not received any education or training since he became too disabled to work.

The Veteran is currently service-connected for posttraumatic stress disorder (PTSD) at 70 percent; type II diabetes mellitus with erectile dysfunction at 20 percent; right knee mild osteoarthritis at 10 percent; tinnitus at 10 percent; and hypertension at 0 percent.  His combined disability rating is 80 percent.  Thus, the Board finds that the Veteran meets the schedular criteria for TDIU

In his January 2014 Application for Increased Compensation Based on Unemployability, the Veteran reported that he sometimes ran behind schedule as a result of fatigue; a problem that the Veteran attributed to his diabetes.  He also reported that his arthritis limited his ability to complete all job orders.  The Veteran additionally asserted that that he experienced problems with coworkers and supervisors as a result of his PTSD.  The Board notes that the Veteran has also referenced his shoulder pain as a cause of his occupational impairment.  See November 2015 Statement in Support of Claim.  However, this disability cannot be considered in analyzing the Veteran's TDIU claim as the Veteran is not service-connected for a disability relating to his shoulders.  See Hatlestad, 5 Vet. App. at 529.

During the April 2014 VA examination to evaluate the Veteran's diabetes mellitus, the examiner stated that the Veteran did not have progressive unintentional weight loss and loss of strength attributable to his diabetes mellitus.  The examination report also noted that the Veteran was able to walk several blocks.  The examiner opined that the Veteran's diabetes did not preclude gainful employment.  

In April 2014, a VA examination related to the Veteran's PTSD was conducted.  The examiner noted that the Veteran's PTSD symptoms included anxiety, suspiciousness, a chronic sleep impairment, and disturbances of motivation and mood.  The Veteran described having a short fuse with increased irritability and verbally aggressive behavior.  He experienced hypervigilance and his home security precautions included motion detectors as well as weapons.  He also reported having anxiety in crowds, an exaggerated startle response, and intrusive memories of his deployment.  In addition, the Veteran suffered from an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran informed the examiner that he only showered every four days, and his last haircut was in July 2013.

The Veteran additionally experienced difficulty in establishing and maintaining effective work and social relationships as well as difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner noted that the Veteran had been retired since 2010.  The Veteran reportedly chose an early retirement due to multiple health concerns.  After the Veteran used six weeks of vacation due to his various medical concerns, he was reprimanded for using an excessive amount of sick leave.  When at work, the Veteran described feeling fatigued and having no energy as a result of his chronic sleep impairment and frequent nightmares.  He also suffered from difficulty focusing and often forgot assignments.  The Veteran informed the examiner that his employers had been accommodating and tried giving him easier assignments.  During the examination, the Veteran denied having significant issues with interpersonal relationships at work.
The examiner opined that the Veteran had an occupational and social impairment with reduced reliability and productivity.  The Veteran was capable of managing his financial affairs.  However, the examiner stated that the Veteran's PTSD symptoms, such as irritability, low frustration tolerance, desire to isolate, chronic sleep impairment, and difficulties with concentration and/or attention may affect his ability to find and maintain employment.

An evaluation of the Veteran's right knee disability was also conducted in May 2014.  The Veteran informed the examiner that he experienced pain when walking long distances, descending stairs, and transitioning from sitting to standing.  The Veteran also reported buckling, but not locking.  The Veteran denied that he had flare ups related to his right knee mild osteoarthritis.  Range of motion testing for the right knee demonstrated that the Veteran had 120 degrees with flexion with objective evidence of painful motion beginning at 120 degrees.  There was no limitation of extension and no objective evidence of painful motion with extension.  

The Veteran did not experience any loss in range of motion with repetitive use testing.  The examiner determined that the Veteran experienced functional loss in the form of pain on movement, and there was tenderness or pain to palpation for the joint line or soft tissues of the knee.  Joint stability and muscle strength testing was normal.  The examiner also noted that the Veteran's occasionally used a brace for his right knee.  In light of the examination findings, the examiner opined that the Veteran's right knee disability did not impact his ability work.  The examiner explained that the Veteran should be able to secure and maintain sedentary employment.

During the May 2016 Board hearing, the Veteran stated that he had missed five to six days of work each month due to needing to take a break.  See Tr., page 26.
In contrast to the Veteran's report from the April 2014 VA examination for PTSD, the Veteran testified that he did experience disciplinary problems as a result of arguments with other employees.  See Tr., page 25-26.  The Veteran revealed that he was given job assignments where he could be away from other people.  See Tr., page 25.  The Veteran's wife also stated that the Veteran was irritable and did not want to be around people.  See Tr., page 29.  The Veteran testified that it had been his goal to continue working for his last employer for 40 years, but he instead chose to retire as soon as he was able to collect Social Security Administration benefits.  See Tr., page 26.  According to the Veteran, he was unable to handle interacting with other people and the stress of the work.  See Tr., page 27-28.

The Board finds that the April 2014 VA examiner's opinion regarding the potential effect of the Veteran's PTSD symptoms on his employment is highly probative.  The Board notes that the April 2014 VA examiner did not suggest a type of substantially gainful occupation that Veteran would be able to secure and follow in light of his PTSD symptoms.  It is also notable that the Veteran reported being unable to tolerate the stress of his previous employment even after he received accommodations related to his difficulties with managing assignments and dealing with other employees.  As previously discussed, the Veteran has a high school education and he worked as an auto mechanic for nearly 37 years.  There is no indication from the record that the Veteran has received training that would be applicable to a different type of employment or to sedentary employment.  The Board has considered the Veteran's functional capacity and work experience in determining that no type of employment would appear to be appropriate for the Veteran.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board acknowledges that the Veteran appears able to perform certain aspects of daily living.  However, the law recognizes that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity.  See 38 C.F.R. § 4.10.  In addition, a Veteran does not have to prove that he is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award.  See 38 C.F.R. § 3.340(a); Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Based on the foregoing, the Board finds that there is an approximate balance of positive and negative evidence.  Resolving all benefit of the doubt in the Veteran's favor, the Board concludes that entitlement to a TDIU is warranted.  38 C.F.R. § 4.16.

In reaching this conclusion, the Board notes that the TDIU award in this case is based on the effects of the Veteran's service-connected PTSD, as opposed to a combination of his multiple service-connected disabilities.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  The probative evidence of record demonstrates that the Veteran's diabetes mellitus and right knee disabilities cause little to no occupational impairment.  In addition, the Veteran's reported difficulties with employment were primarily related to his PTSD disability symptoms.  Thus, it is the Veteran's psychiatric disability, standing alone, which prevents him from working.

Left Ear Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The results of the March 2011 VA examination show that the Veteran has left ear hearing loss that meets these criteria.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.

During the Veteran's first period of active service from December 1969 to December 1973, the record shows that he received the National Defense Service Medal, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.  However these awards are not associated with participation in combat.  The Veteran's service personnel records and service treatment records also do not demonstrate that the Veteran was exposed to combat during this period.  Thus, the provisions of 38 U.S.C.A. § 1154(b) are not applicable to this period of service.  

Although the Veteran did not receive medals that are indicative of combat during his second period of service from active January 2004 to March 2005, the record reflects that he did in fact take part in combat during this period of service.  As noted above, the Veteran's personnel records show that he served with the 1452D Transportation Company Combat HET.  The Veteran's DD 214 also reflects that he had service in an imminent danger area in Iraq between February 2004 and February 2005.  The Veteran contends that he participated in combat at different points within this period.  See November 2007 Statement in Support of Claim.  Five service members who served with the Veteran agreed that his description of events is accurate.  See December 2012 Buddy Statement.  The Board therefore finds that the Veteran is considered to have participated in combat for VA benefits purposes during this period of service.  Consequently, the provisions of 38 U.S.C.A. § 1154(b) are applicable to this period of service.  

The Veteran reported receiving noise exposure from jet engines during his first period of service from December 1969 to December 1973.  See March 2011 Statement in Support of Claim.  Although the Veteran reported using hearing protection, he opined that it was ineffective.  See March 2011 Statement in Support of Claim.  The Veteran's DD 214 shows that his military occupational specialty was a jet engine mechanic during this period.  The Department of Defense's Noise Exposure Listing provides that an avionics mechanic has a high probability of noise exposure.  Given the circumstances of the Veteran's service, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his service.  38 U.S.C.A. § 1154(a).  

The Veteran also reported having excessive noise exposure from motor vehicles and gunfire during his second period of service.  See March 2011 Statement in Support of Claim.  He described being unable to use his hearing protection as it impeded his ability to communicate with other service members.  See March 2011 Statement in Support of Claim.  His DD 214 reflects that he served as a motor transport operator during this period.  According to the Department of Defense's Noise Exposure Listing, the Veteran had a moderate probability of noise exposure in this military occupational specialty.  In light the evidence discussed above, the Board finds that the Veteran's competent and credible reports of in-service noise exposure are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b).

A review of the Veteran's service treatment records (STRs) reveals that his ears were marked as normal during the December 1969 enlistment examination.  His left ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
/
0

In the corresponding December 1969 Report of Medical History, the Veteran did not report any hearing loss.  The Veteran continued to deny having hearing loss in the Report of Medical History dated in November 1973 prior to his separation.  At this time, the Veteran's left ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
5
5

In a subsequent Applicant Medical Prescreening Form and a Report of Medical History dated in February 1989, no hearing loss was reported.  A February 1989 service examination documented that no ear abnormalities were present.  The Veteran's left ear pure tone thresholds, in decibels, were reported as:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
0
0

Similar to the February 1989 examination, the Veteran's ears were still normal during a February 1993 service examination.  His left ear pure tone thresholds, in decibels, were documented to be:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
0
10
20

The Veteran still did not report hearing loss in the February 1993 Report of Medical History.  The results of a later June 1997 audiological evaluation were partially obscured.  His left ear pure tone thresholds, in decibels, were noted to be:




HERTZ



3000
4000
LEFT
15
15

No ear abnormalities were documented in the clinical evaluation, and the Veteran was given an H1 rating for hearing in the PULHES profile.  See Odiorne v. Principi, 3 Vet. Ap. 456, 457 (1992).  PULHES reflects the overall physical and psychiatric condition on a scale of 1 (high level of fitness) to 4 (a medical condition or physical that is below the level of medical fitness for retention in the military service).  Id.

At the beginning of the Veteran's second period of active service in January 2004, he denied that any hearing loss was present in the Report of Medical History.  His left ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
10
0

Later in November 2004, the Veteran complained of bilateral hearing loss.  The record noted that the Veteran's wife reported that he could not hear her.  He denied having ear pain.  The Veteran was advised to see an audiologist.

Post Deployment Assessments dated in January 2005 and March 2004 noted the Veteran's report that he had experienced ringing in his ears during and after the deployment.  The Veteran reported that he was sometimes exposed to loud noises during his deployment.  The Veteran also asserted that since his last medical assessment, he had experienced hearing loss.  See March 2005 Report of Medical Assessment.  In a March 2005 service audiogram, the Veteran's left ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
15
20
20

After service, the Veteran did not receive any recreational noise exposure, and he worked as a mechanic for a company that had strict regulations regarding the use of hearing protection.  See March 2011 VA Examination.  

The Veteran was afforded a VA examination related to his left ear hearing loss in July 2005.  However, no audiological testing results were documented as there was poor interest consistency for pure tones and speech in both ears.

During a March 2011 VA examination, the examiner documented that the left ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
50
45
50
55
45

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.

Although the March 2011 VA examiner documented that the diagnosis was left ear conductive hearing loss, the examination report noted that the type of left ear hearing loss was mixed.  The Board notes that mixed hearing loss refers to "hearing loss that is both conductive and sensorineural in nature."  Dorland's Illustrated Medical Dictionary 825 (32nd ed. 2012).  This diagnosis is supported by VA treatment records, which have noted that the Veteran has moderate to severe mixed hearing loss in the left ear.  See November 2014 VA treatment record.

During the May 2016 Board hearing, the Veteran testified that he first noticed symptoms of hearing loss during his second period of service while he was in Iraq.  See May 2016 Board Hearing Transcript, (TR.), page 3.  His wife also reported that she noticed the Veteran's hearing loss when he came home on leave during this period of active service.  See Tr., page 10.  The Veteran contends that his hearing loss has progressively worsened over the years.  See June 2011 Statement in Support of Claim.  The Board notes that the Veteran is competent to report visible symptoms and manifestations of a disorder.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Veteran's assertions are consistent with the reports noted in the STRs.  VA treatment records also reflect that he has continued to seek treatment for hearing loss since his discharge in March 2005.  See April 2005 VA treatment record; July 2005 VA treatment record.  The Board therefore finds that the Veteran has provided competent and credible evidence of continuous symptoms of left ear hearing loss that began during service and have existed since that time.  

The Board notes the March 2011 VA examiner's opinion that the Veteran's left ear hearing loss was not caused by or a result of noise exposure incurred in the military.  However, the Board finds that this opinion has little probative value.  The examiner explained that the Veteran was chiefly experiencing left ear conductive hearing loss that was consistent with ossicular fixation.  The examiner added that while noise exposure caused sensorineural hearing loss, it did not cause conductive hearing loss.  The examiner also relied on the fact that there were no significant threshold shifts documented during the Veteran's active service.  This opinion is inadequate as the examiner failed to consider the continuity of the Veteran's left ear hearing loss symptoms since service.  In addition, the examiner focused his rationale on conductive hearing loss without adequately addressing the fact that Veteran's mixed left ear hearing loss includes sensorineural hearing loss.  This deficiency is significant given the examiner's statement that sensorineural hearing loss is caused by noise exposure.

In light of the Veteran's competent and credible evidence of continuous post-service symptoms of left ear hearing loss, the Board finds that the Veteran meets the criteria for a presumption of service connection.  Service connection for left ear mixed hearing loss is therefore granted.  38 C.F.R. §§ 3.102, 3.303, 3.303(b), 3.307, 3.309. 


ORDER

Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction is denied.

Entitlement to a TDIU is granted.

Entitlement to service connection for left ear mixed hearing loss is granted.


REMAND

The Veteran was provided with a VA examination to determine the nature and etiology of any right ear hearing loss in March 2011.  The Veteran's audiometry test results from this examination did not meet VA's criteria for hearing loss disability under 38 C.F.R. § 3.385.  However, there appear to be additional VA audiogram results that have not been associated with the claims file.  VA treatment records dated in September 2005, November 2014, and July 2015 discussed the Veteran's right ear hearing ability and indicated that there were additional audiogram results available were under a different menu.  Furthermore, the November 2014 VA treatment record stated that mild sensorineural hearing loss was present in the right ear at 4000 Hertz.  As the Board does not have access to these audiogram findings, a remand is necessary to obtain the outstanding VA audiograms.  In light of the remand, the Board also finds that the Veteran should be provided with an additional VA examination to determine whether he currently has a right ear hearing loss disability under 38 C.F.R. § 3.385.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right ear hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records from the VA New Jersey Health Care System dated since August 2015.

The AOJ must also obtain the audiogram results, and any additional outstanding records, that are associated with the audiological evaluations discussed in VA treatment records from the VA New Jersey Health Care System dated on September 2, 2005; November 4, 2014; and July 23, 2015.

2.  After the preceding development in paragraph 1 is completed, schedule the Veteran for a VA examination to determine the nature and etiology of any right ear hearing loss that is present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  

The Veteran is competent to attest to observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must first indicate if there is any current right ear hearing loss disability, to include any hearing loss during the appellate period.

For any diagnosed right ear hearing loss disability, the examiner must opine as to whether it is at likely as not (a 50 percent or greater probability) that the Veteran's hearing loss is related to, or had its onset during, the Veteran's active duty.

If the examiner determines that any diagnosed hearing loss is less likely than not related to service, the examiner should explain why, including why the delayed onset of right ear hearing loss is significant.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


